START, C. J.
(dissenting).
I dissent. The plaintiff is a colored man, sometime a slave, but now a citizen of the state of Minnesota. The defendant is a licensed saloon keeper in the city of Duluth. The plaintiff, in company with a white man, and upon his invitation, entered the saloon of defendant, who was requested to serve them with beer. He served the white man, and refused to serve the plaintiff, solely on the ground of his race and color. This action was brought to recover damages for the personal indignity, under the civil rights act of *206the state set forth in the majority opinion. The statute is conceded to be constitutional, and the only question is whether this case is within its purview. I admit that the failure to specifically mention “saloons” in the statute is an important fact to be considered in construing it; but if, notwithstanding this fact, its meaning is clear, and it is manifest that the legislature intended to place saloons within the statute, then we must give effect to such intention. The question is not whether there are or are not good reasons why the statute ought not to apply to saloons, but does it?
Two reasons are suggested in the opinion of the court why the statute ought not to be construed as applicable to saloons.
The first is that legislation on the liquor traffic is restrictive, and seems to proceed upon the theory that it is an evil, and should be restricted to the smallest practical limits. Granted; but this is no reason why the basis of limitation should be creed or color, or why saloons should be licensed and policed for the exclusive benefit of the white race. The statute does not make it a crime for one man to refuse to furnish another with intoxicating liquor, but it makes it a misdemeanor to discriminate against him, on account of his color, by denying him for such reasons privileges which are granted to others.
The second reason suggested is that the promiscuous entertainment of persons of both races in places where intoxicating liquors are sold is liable to result in disorder and personal conflict. But it would seem that discriminations in such places on account of color or creed would be quite as likely to provoke breaches of the peace as the enforcement of equality as to privileges therein would be. However this may be, it is certain that the legislature did not regard the suggested reason a good one, for the statute expressly specifies places where intoxicating liquors are sold. It provides, with other matters, that any one who denies to any person, because of race, creed or color, or previous condition of servitude, “the full and equal enjoyment of any of the accommodations * * * and privileges * * * of any * * * restaurant, * * * or other place of public refreshment” or “accommodation,” shall be guilty of a misdemeanor.
The statute was intended to cover places other* than those spe*207cifically mentioned. Effect must be given to the general terms, and other places held to be within the purview of the statute. What other places of refreshment and accommodation? Clearly places of the same general class or kind as those specially enumerated. Now, a restaurant and saloon are ejusdem generis, when the words are used in their popular meaning, as they are in this statute. They are places to which the public are invited for refreshments in the form of food or drink, or both, as is often the case with restaurants. Why saloons were not specially mentioned in the statute, I do not know, unless it was for the purpose of euphemising the legislative intent as to them. But, whatever may have been the reason, I am of the opinion that the statute will not admit of any reasonable construction which will exclude saloons from its general terms.